Citation Nr: 1104531	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent 
for service-connected residuals of a fracture of the mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his substantive appeal, dated June 2007, the Veteran requested 
a hearing in Washington, D.C.  In a December 2009 correspondence 
to the RO, the Veteran withdrew his request for a hearing and 
requested to have the matter proceed with the evidence of record.

Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that a remand is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, a notice compliant letter addressing the requirements in 
Dingess was not sent to the Veteran.  Upon remand, a letter 
should be sent to the Veteran in compliance with Dingess.

The Veteran is currently service-connected for residuals of a 
fracture of the mandible with an evaluation of 30 percent 
disabling.  The Veteran last underwent a pertinent VA examination 
in July 2007.  Indeed, the Veteran's representative, in an 
Informal Hearing Presentation, dated January 2010, contended that 
the Veteran's "condition has worsened since the 2007 C&P 
examination."

The Court has held that when a Veteran alleges that his or her 
service-connected disability has worsened since he or she was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a 
new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Given the foregoing, on 
remand, the Veteran should be scheduled for a VA examination to 
determine the current nature and severity of his service-
connected residuals of a fracture of the mandible.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran fully compliant notice as 
addressed in Dingess.  Specifically, inform 
the Veteran as to how VA assigns disability 
ratings and effective dates.

2.	Schedule the Veteran for a VA examination to 
determine the nature and current level of 
severity of the Veteran's service-connected 
residuals of a fracture of the mandible.  
The claims file must be made available to 
the examiner for review.  The examiner 
should review the claims folder in 
conjunction with this Remand, and the 
examination report should indicate that 
such review has occurred.

The examiner is requested to identify all 
symptoms and manifestations of the 
Veteran's service-connected residuals of a 
fracture of the mandible that have 
contributed to the Veteran's overall 
psychological, social, and occupational 
functioning.  At a minimum, the examiner 
must address current limitations of inter-
incisal and lateral excursion ranges of 
motion in terms of millimeters, to include 
a description of the point in that range of 
motion at which pain occurs.  The success 
of the veteran's claim turns upon the 
limitation of both inter-incisal range and 
range of lateral excursion, including such 
limitation due to pain.  The examiner 
should specifically comment on the 
functional limitations, if any, due to 
pain, weakened movement, excess 
fatigability, or incoordination.  Whether 
there is likely to be additional functional 
limitation with pain on use or during 
flare-ups should be addressed.  A complete 
rationale must be provided for all opinions 
expressed.  

3.	After ensuring proper completion of all 
development, readjudicate the issue on 
appeal.  Consideration should be 
specifically given to DeLuca v. Brown, 8 
Vet. App. 202 (1995) in terms of the 
limitation of both inter-incisal range of 
motion and range of lateral excursion 
motion, including such limitation due to 
pain.  Ratings for limited inter-incisal 
movement shall not be combined with ratings 
for limited lateral excursion.  38 C.F.R. § 
4.150 (2007).  If the disposition remains 
unfavorable, the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case and 
afford an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


